Los hechos están expresados en la opinión.
Abogados del apelado: Sr. Salvador Mestre, Fiscal, y Miguel A. Muñoz, Oficial jurídico.
El Juez Asociado SR. Wole,
emitió la opinión del tribunal.
Las acusaciones de estos dos casos, que son esencialmente idénticas a la del caso de El Pueblo v. Wys, que acabamos de decidir, no expresan un delito público, y, por tanto, por las ra-zones consignadas en la opinión en dicho caso de El Pueblo v. Wys, las sentencias deben ser revocadas.

Revocadas las sentencias apeladas y absuelto el acusado.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciado Aldrey.
Jueces disidentes: Sres. del Toro y Hutchison.